Citation Nr: 1810038	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), a panic disorder without agoraphobia, a depressive disorder not otherwise specified (NOS), and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from July and October 2008 and May 2013 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs). 

The July 2008 rating decision granted service connection for kidney stones that was assigned an initial noncompensable disability evaluation. 

The October 2008 rating decision denied service connection for PTSD.  

The May 2013 rating decision implicitly reopened a previously denied claim for service connection for hepatitis C and denied it on the merits.  But, before the Board may reopen a previously denied claim, the Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In a November 2015 decision, the Board granted an initial 30 percent rating for the Veteran's renal stone disability.  At that time, the Board remanded his claim for service connection for a psychiatric disability to the Agency of Original Jurisdiction (AOJ) for further development, and remanded his claim regarding service connection for hepatitis C for issuance of a statement of the case (SOC).  The SOC was issued in January 2016, the Veteran perfected his claim in February 2016, and the matter was certified for Board consideration.  See 5/22/17 Form 8.

In November 2015, the Board noted that claims for service connection for psychiatric disability encompass claims for all psychiatric disorders that were reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's PTSD claim encompassed all his psychiatric diagnoses during the appeal period, including those addressed in a November 2011 rating decision (that denied service connection for a "depressive disorder" claimed as depression, panic adjustment disorder, and anxiety).  Thus, the Board recharacterized the Veteran's claim as reflected on the title page.

The reopened claim for service connection for hepatitis C and the claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2008 RO decision denied the claim for service connection for hepatitis C; the Veteran did not submit a notice of disagreement as to the decision, and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the July 2008 RO decision that denied service connection for hepatitis C raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied the claim of entitlement to service connection for hepatitis C is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
2.  The evidence received since the July 2008 RO decision is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The July 2008 rating decision denied the Veteran's claim for service connection for hepatitis C.

The evidence of record at the time of the July 2008 decision included the Veteran's service treatment records.  See 3/15/07 STR.  When examined for enlistment in October 1963, the Veteran was noted to have a tattoo on his right arm.  Id. at 10.  While hospitalized in March 1965 for treatment of renal calculi, X-rays of his kidneys were performed and blood was drawn.  Id. at 2. 

Private medical records in March 2008 show that the Veteran had hepatitis C.  See 4/7/08 Medical Treatment Record Non Government Facility.

The evidence also included a Risk Factors for Hepatitis Questionnaire and written statement submitted by the Veteran in March 2007 in which he attributed his hepatitis C to blood contamination during his hospitalization at Ft. Leavenworth for renal calculi.  See 3/8/07 Medical Treatment Record Government Facility; 3/7/07 VA 21-4138 Statement in Support of Claim.

The evidence also included the Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) indicating that it was biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.  See 6/29/04 VA Memo.

The RO denied the Veteran's claim in July 2008 on the basis that there was no indication that he received any blood products during his hospitalization in service, and no evidence of any improper procedures regarding the drawing of his blood for tests.  The RO concluded that there was no evidence of record to link his current condition to active military service. 

The Veteran and his representative at the time were notified of the RO's July 2008 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of issuance of the July 2008 decision to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2008 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The evidence added to the record since the July 2008 rating decision includes VA and non-VA medical records and examination reports, dated to 2017, and the Veteran's written statements and oral testimony in support of his claim.

Added to the record by the Veteran is his statement in June 2011 to the effect that, during his training at Fort Polk, he was exposed to blood and body fluids from high risk individuals while assisting in their injuries.  See 6/29/11 Correspondence.  

Military personnel records added to the record include an October 1966 letter of commendation for the Veteran's more than two years of work in a finance and accounting division.  See 2/4/15 Military Personnel Records (1st set), page 17.

VA internet information regarding the non drug-related transmission of hepatitis C was added to the record by the Veteran.  See 2/7/12 Web/HTML Documents.

Also added to the record is the Veteran's March 2012 statement indicating that he was a medic in service and familiar with the transmission of blood on air guns.  See 4/16/14 VA 21-4138 Statement in Support of Claim.  His Certificate of Release or Discharge from Active Service indicates that his military occupation was account specialist.

A May 2013 examiner opined that it was less likely as not that the Veteran's hepatitis C was acquired by the use of air guns for vaccination or from needles used during hospitalization for kidney stones.  In reaching his opinion, the examiner appeared to rely, in large measure, on a July 1998 VA letter to a Member of Congress regarding the transmission of hepatitis C including the use of air injection guns from Dr. S.B.

In a written statement in February 2016, the Veteran maintained that he caught hepatitis C during pre and post inoculations at Fort Polk in 1963 when he entered basic training.  See 2/4/16 Correspondence; 11/30/11 Correspondence.  He argued that "thousands" of veterans contracted hepatitis C from repeatedly used air guns.  The Veteran disputed that his arm tattoo was the genesis of his hepatitis C and noted that his hepatitis C was diagnosed in 1969 or 1970 after he was discharged from active service.

The medical evidence added to the record, along with the Veteran's statements, relate to the previously unestablished elements of a current disability and a link between a current hepatitis disorder and service - triggering VA's duty to assist/provide an examination.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.

ORDER

New and material evidence has been received to reopen the claim for service connection for hepatitis C; the petition to reopen is granted.


REMAND

Hepatitis C

VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See 3/8/07 Medical Treatment Record Government Facility.

The VBA Fast Letter 04-13 (June 29, 2004) indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.  See VBA Adjudication Manual M21-1.III.iv.4.H.2.e; 6/29/04 VA Memo.  

As the May 2013 VA examiner did not address the VBA Fast Letter 04-13, an addendum opinion is warranted.

Additionally, the Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a psychiatric disorder triggers VA's duty to assist and provide a new examination/opinion.  Shade, 24 Vet. App. at 120-21 

Further, in June 2011, the Veteran requested that VA obtain records of his treatment at St. Mary's Hospital and Houston Hospital/Memorial Hermann Heathcare System since 1998.  See 6/29/11 VA 21-4142 Authorization for Release of Information; 9/13/11 Correspondence.  In January 2017 the AOJ noted the Veteran's outstanding records request.  See 1/30/17 Deferred Rating Decision.  The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C. § 5103A (b)-(c) (West 2014).

Also, VA medical records dated to October 2017 were added to the record after issuance of the April 2017 supplemental statement of the case (SSOC).  See 11/1/17 Legacy Content Document Manager (LCDM) CAPRI; 9/27/17 LCDM CAPRI.  The Veteran did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304(c) (2017).

Psychiatric Disability

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Some of the development requested by the Board in November 2015 was completed.  Notably, the Veteran's service personnel records and VA medical records since December 2012 were obtained.  See 2/4/16 Military Personnel Records; 11/1/17 LCDM CAPRI; 9/27/17 LCDM CAPRI.

In November 2015, the Board also directed that the Veteran undergo a VA examination to determine if he had a psychiatric disability that was incurred in or due to his active military service.  The examination was not scheduled, let alone performed.  This is contrary to the Board's directive.  

In a November 2015 statement, the Veteran contended that his psychiatric disability was due to the loud roaring and extreme pressure and fullness in his ears that caused anxiety, a panic disorder, and memory malfunction.  See 11/17/15 Correspondence.  An opinion is needed as to whether the Veteran's psychiatric disability was aggravated by service-connected bilateral hearing loss and tinnitus.  38 C.F.R. § 3.310 (2017).

Further, while VA medical records dated to October 2017 were obtained, a SSOC was not issued since the April 2011 SOC regarding the Veteran's claim for PTSD, and he did not waive initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1. Take the necessary steps to obtain all medical records regarding the Veteran's treatment for hepatitis C since 1998 at St. Mary's Hospital, Alexandria, Louisiana, and Houston Hospital/Memorial Hermann Health Care System.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. Obtain all VA medical records regarding the Veteran's treatment since October 2017.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completing the above, refer the claims file and a copy of this remand to the physician who performed the May 13, 2013 VA examination (regarding hepatitis C), or a similarly qualified physician-examiner, for an addendum opinion.  A clinical examination should be scheduled if deemed necessary by the physician-examiner.  The examiner is requested to address the following:

a. is it at least as likely as not that any hepatitis C disability, present since 2011, is the result of a disease or injury in active service, or had its onset in such service?

b. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that in-service immunizations, dental treatment, and/or renal calculi testing, caused the Veteran's hepatitis C. 

c. Comprehensive reasons should be provided for all opinions rendered.  The examiner is particularly requested to address VBA Fast Letter 04-13 (now, basically, M21-1. III.iv.4.H.2.e. - Risk Factors for HBV and HCV) regarding the use of air injection guns and transmission of hepatitis C and the internet article submitted by the Veteran in July 2012 regarding non-drug-related transmission of hepatitis C.  

d. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

e. The absence of evidence of treatment for hepatitis problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unavailable, the Veteran should be afforded a new examination or opinion by an appropriately qualified clinician.

4. After completing this and any other appropriate development, schedule the Veteran for a VA examination to determine nature and etiology of his acquired psychiatric disorder.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The examiner should review the claims file in conjunction with the examination and address the following:

a. Does the Veteran have an acquired psychiatric disability (any disability diagnosed since 2007), including depression, PTSD, or another psychiatric disorder?

b.  If so, for each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2007) psychiatric disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service.  If any current psychosis is diagnosed, please state whether it is at least as likely as not that the diagnosis manifested by October 1967 to a degree of 10 percent or more under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.

c. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability(ies) was (were) caused (in whole or in part) by his service-connected bilateral hearing loss and tinnitus?

d. If not caused by the bilateral hearing loss and tinnitus disabilities, is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability(ies) was (were) aggravated (made worse) by his service-connected bilateral hearing loss and tinnitus disabilities? 

e. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of psychiatric disability prior to aggravation?

f. The examiner should provide reasons for all opinions. 

g. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

h. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

i. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

5. Then, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


